 
Exhibit 10.1
[logo.jpg]

NOTE PURCHASE AGREEMENT
 
- [SERIES B][SERIES C], TRANCHE 1 -
 
THIS NOTE PURCHASE AGREEMENT (the “Agreement”) is made as of the ____ day of
November 2010 by and between Advaxis, Inc., a Delaware corporation (the
“Company”), and _________ hereto (the “Investor”).
 
WHEREAS, the Investor is willing to lend the Company the amounts set forth on
Schedule A hereto pursuant to the terms of this Agreement and a promissory note
(a “Note”) convertible into shares of the Company’s common stock, $0.001 par
value (the “Common Stock”), in accordance with the terms of the Note.
 
WHEREAS, the Investor wishes to purchase and the Company wishes to sell, upon
the terms and condition stated in the Agreement, (i) a Note in the aggregate
principal amount as is set forth opposite the Investors name on Schedule A
hereto (the “Note”) and (ii) a warrant to acquire up to that aggregate number
shares of Common Stock as is set forth opposite the Investor’s name on Schedule
A hereto, in (the “Common Stock”), all as more particularly described in the
form of Note attached hereto as Exhibit A and for warrants, in substantially the
form attached hereto as Exhibit B (the “Warrants”) (as exercised, collectively,
(the “Warrant Shares”); and
 
WHEREAS, the parties have agreed that the obligation to repay the Note shall be
an unsecured obligation of the Company.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the premises and the
mutual agreements, representations and warranties, provisions and covenants
contained herein, the parties hereto, intending to be legally bound hereby,
agree as follows:
 
1. Purchase and Sale of Note and Warrants.  On the Closing Date (as hereinafter
defined), subject to the terms and conditions of this Agreement, the Investor
hereby agrees to purchase and the Company shall sell and issue (i) a Note in the
principal amount set forth opposite the Investor’s name on Schedule A hereto and
(ii) a Warrant to acquire that number of shares of Warrant Shares as is set
forth opposite the Investor’s name on Schedule A hereto (the “Warrant Shares”).
 
2. Purchase Price. The purchase price for the Investor of the Note and the
Warrants to be purchased by each the Investor at the Closing shall be the amount
set forth opposite the Investor’s name on Schedule A hereto (the “Purchase
Price”). The Note will be issued with an original issue discount of [ ]%.  The
Investor shall pay $[ ] for each $1.00 of principal amount of Note and the
related Warrants to be purchased at the Closing.  The Investor and the Company
agree that the Note and the Warrants constitute an “investment unit” for
purposes of Section 1273(c) (2) of the Internal Revenue Code of 1986, as amended
(the “Code”).  At the Closing the Investor shall fund the Purchase Price by wire
transfer of immediately available funds (to an account designated by the
Company).
 
 
 

--------------------------------------------------------------------------------

 
 
3. The Closing(s).  Subject to the conditions set forth below, the purchase and
sale of the Note and the Warrants shall take place at the offices of Greenberg
Traurig, LLP, The MetLife Building, 200 Park Avenue, New York, New York 10166,
on the date hereof or at such other time and place as the Company and the
Investor mutually agree (the “Closing” and the “Closing Date”).  At the Closing,
the Company shall deliver to the Investor:  (i) the Investor’s original Note in
the principal amount set forth opposite the Investor’s name on Schedule A; and
(ii) a warrant certificate representing the Warrants issuable to the Investor in
the amount set forth opposite the Investor’s name on Schedule A.  At the
Closing, the Investor shall deliver to the Company an executed IRS Form W-9.
 
4. Closing Conditions.
 
4.1 Condition’s to Investor’s Obligations.  The obligation of the Investor to
purchase and fund its Note at the Closing is subject to the fulfillment, to the
Investor’s reasonable satisfaction, prior to or at the Closing, of each of the
following conditions:
 
(a) Representations and Warranties.  The representations and warranties of the
Company contained in this Agreement shall be true and correct in all material
respects on the date hereof and on and as of the Closing Date as if made on and
as of such date.
 
(b) Note, Warrant Certificates.  At the Closing, the Company shall have tendered
to the Investor the appropriate Note and Warrants and other deliverables set
forth herein.
 
(c) No Actions.  No action, proceeding, investigation, regulation or legislation
shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.
 
(d) Proceedings and Documents.  All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be satisfactory in substance and form to the Investor,
and the Investor shall have received all such counterpart originals or certified
or other copies of such documents as they may reasonably request.
 
4.2 Condition’s to the Company’s Obligations.  The obligation of the Company to
sell and issue a Note at the applicable Closing is subject to the fulfillment,
to the Company’s reasonable satisfaction, prior to or at the Closing in
question, of each of the following conditions:
 
(a) Representations and Warranties.  The representations and warranties of the
Investor contained in this Agreement (other than Section 6.2 and 6.3) shall be
true and correct in all material respects on the date hereof and on and as of
the Closing Date as if made on and as of such date.  The representations of the
Investor contained in Sections 6.2 and 6.3 shall be true and correct in all
respects on the date hereof and on and as of the Closing Date as if made on and
as of such date.
 
 
2

--------------------------------------------------------------------------------

 
 
(b) Purchase Price.  At the Closing, the Investor shall have tendered to the
Company the Purchase Price.
 
(c) Deliverables.  At the Closing, the Investor shall have tendered to the
Company the appropriate deliverables set forth herein.
 
(d) No Actions.  No action, proceeding, investigation, regulation or legislation
shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit, or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.
 
(e) Proceedings and Documents.  All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be satisfactory in substance and form to the Company and
the Company shall have received all such counterpart originals or certified or
other copies of such documents as the Company may reasonably request.
 
5. Representations and Warranties of the Company.  The Company hereby represents
and warrants to Investor that:
 
5.1 Organization, Good Standing and Qualification.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware.  The Company is duly qualified to transact business and is in
good standing in each jurisdiction in which the failure to so qualify would have
a material adverse effect on its business or properties.
 
5.2 Capitalization and Voting Rights.  The authorized capital of the Company as
of the date hereof consists of:
 
(a) Preferred Stock.  5,000,000 shares of Preferred Stock, par value $0.001 per
share (the “Preferred Stock”), of which ______ are presently issued and
outstanding.
 
(b) Common Stock.  500,000,000 shares of common stock, par value $0.001 per
share (“Common Stock”), of which ________ shares were issued and outstanding as
of _________, 2010.
 
5.3 Authorization.  All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement, the Warrant and the performance of all
obligations of the Company hereunder and thereunder, and the authorization (or
reservation for issuance), sale and issuance of the Note and the Warrants, and
the Common Stock into which the Note and Warrants are convertible or exercisable
(the “Underlying Securities” and together with the Note and the Warrants, the
“Securities”), have been taken on or prior to the date hereof.
 
 
3

--------------------------------------------------------------------------------

 
 
5.4 Valid Issuance of the Underlying Securities.  The Underlying Securities when
issued and delivered in accordance with the terms of this Agreement, the Note
and the Warrants, as applicable, for the consideration expressed herein and
therein, will be duly and validly issued, fully paid and non-assessable and will
be free of restrictions on transfer, other than restrictions on transfer under
this Agreement and under applicable state and federal securities laws.
 
5.5 Offering.  Subject to the truth and accuracy of the Investor’s
representations set forth in Section 5 of this Agreement, the offer and issuance
of the Note and Warrants, together with the Underlying Securities, as
contemplated by this Agreement are exempt from the registration requirements of
the Securities Act of 1933, as amended (the “1933 Act”) and the qualification or
registration requirements of state securities laws or other applicable blue sky
laws.  Neither the Company nor any authorized agent acting on its behalf will
take any action hereafter that would cause the loss of such exemptions.
 
5.6 Public Reports.  The Company is current in its filing obligations under the
Securities Act of 1934, as amended (the “1934 Act”), including without
limitation as to its filings of Annual Reports on Form 10-K (or 10-KSB, as
applicable) and Quarterly Reports on Form 10-Q (or 10-QSB, as applicable)
(collectively, the “Public Reports”); provided, however, the Company’s Quarterly
Report on Form 10-Q for the period ended July 31, 2010.  The Public Reports do
not contain any untrue statement of a material fact or omit to state any fact
necessary to make any statement therein not misleading.  The financial
statements included within the Public Reports for the fiscal year ended October
31, 2008, for the fiscal year ended October 31, 2009 and for each quarterly
period thereafter (the “Financial Statements”) have been prepared in accordance
with generally accepted accounting principles (“GAAP”) applied on a consistent
basis throughout the periods indicated and with each other, except that
unaudited Financial Statements may not contain all footnote required by
generally accepted accounting principles.  The Financial Statements fairly
present, in all material respects, the financial condition and operating results
of the Company as of the dates, and for the periods, indicated therein, subject
in the case of unaudited Financial Statements to normal year-end audit
adjustments.
 
5.7 Compliance With Laws.  The Company has not violated any law or any
governmental regulation or requirement which violation has had or would
reasonably be expected to have a material adverse effect on its business and the
Company has not received written notice of any such violation.
 
5.8 Violations.  The consummation of the transactions contemplated by this
Agreement and all other documents and instruments required to be delivered in
connection herewith and therewith, including without limitation, the Note and
Warrants, will not result in or constitute any of the following:  (a) a
violation of any provision of the certificate of incorporation, bylaws or other
governing documents of the Company; (b) a violation of any provisions of any
applicable law or of any writ or decree of any court or governmental
instrumentality; (c) a default or an event that, with notice or lapse of time or
both, would be a default, breach, or violation of a lease, license, promissory
note, conditional sales contract, commitment, indenture, mortgage, deed of
trust, or other agreement, instrument, or arrangement to which the Company is a
party or by which the Company or its property is bound; (d) an event that would
permit any party to terminate any agreement or to accelerate the maturity of any
indebtedness or other obligation of the Company; or (e) the creation or
imposition of any lien, pledge, option, security agreement, equity, claim,
charge, encumbrance or other restriction or limitation on the capital stock or
on any of the properties or assets of the Company.
 
 
4

--------------------------------------------------------------------------------

 
 
5.9 Consents; Waivers.  No consent, waiver, approval or authority of any nature,
or other formal action, by any person, firm or corporation, or any agency,
bureau or department of any government or any subdivision thereof, not already
obtained, is required in connection with the execution and delivery of this
Agreement by the Company or the consummation by the Company of the transactions
provided for herein and therein.
 
5.10 Acknowledgment Regarding Investor’s Purchase of Securities. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of
arm’s length purchaser with respect to the this Agreement, the Note, the Warrant
and the other documents entered into in connection herewith (collectively, the
“Transaction Documents”) and the transactions contemplated hereby and thereby
and that no Investor is (i) an officer or director of the Company, (ii) an
“affiliate” of the Company (as defined in Rule 144) or (iii) to the knowledge of
the Company, a “beneficial owner” of more than 10% of the shares of Common Stock
(as defined for purposes of Rule 13d-3 of the 1934 Act). The Company further
acknowledges that no Investor is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated hereby and thereby, and any advice
given by a Investor or any of its representatives or agents in connection with
the Transaction Documents and the transactions contemplated hereby and thereby
is merely incidental to the Investor’s purchase of the Securities.  The Company
further represents to each Investor that the Company’s decision to enter into
the Transaction Documents has been based solely on the independent evaluation by
the Company and its representatives.
 
5.11 Sarbanes-Oxley Act. The Company is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the Securities and Exchange Commission thereunder that are effective as of
the date hereof.
 
5.12 Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company, the Common Stock or any of
the Company’s officers or directors in their capacities as such.
 
 
5

--------------------------------------------------------------------------------

 
 
6. Representations and Warranties of the Investor.  The Investor hereby
represents, warrants and covenants that:
 
6.1 Authorization.  The Investor has full power and authority to enter into this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby and has taken all action necessary to authorize
the execution and delivery of this Agreement, the performance of its obligations
hereunder and the consummation of the transactions contemplated hereby.
 
6.2 No Public Sale or Distribution. The Investor is (i) acquiring the Note and
the Warrants and (ii) upon conversion of the Note and exercise of the Warrants
(as defined in the Warrants) will acquire the Underlying Securities for its own
account, not as a nominee or agent, and not with a view towards, or for resale
in connection with, the public sale or distribution of any part thereof, except
pursuant to sales registered or exempted under the 1933 Act.  The Investor is
acquiring the Securities hereunder in the ordinary course of its business.  The
Investor does not presently have any contract, agreement, undertaking,
arrangement or understanding, directly or indirectly, with any individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof (a “Person”) to sell, transfer, pledge, assign or otherwise
distribute any of the Securities.
 
6.3 Accredited Investor Status; Investment Experience. The Investor is an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D.
The Investor can bear the economic risk of its investment in the Securities, and
has such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of an investment in the Securities.
 
6.4 Reliance on Exemptions.  The Investor understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Securities.
 
6.5 Information. The Investor and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities which have been
requested by the Investor. The Investor and its advisors, if any, have been
afforded the opportunity to ask questions of the Company. Neither such inquiries
nor any other due diligence investigations conducted by the Investor or its
advisors, if any, or its representatives shall modify, amend or affect the
Investor’s right to rely on the Company’s representations and warranties
contained herein. The Investor understands that its investment in the Securities
involves a high degree of risk. The Investor has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities. The Investor is
relying solely on its own accounting, legal and tax advisors, and not on any
statements of the Company or any of its agents or representatives, for such
accounting, legal and tax advice with respect to its acquisition of the
Securities and the transactions contemplated by this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
6.6 No Governmental Review. The Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
6.7 Transfer or Resale. The Investor understands that: (i) the Securities have
not been and are not being registered under the 1933 Act or any state securities
or “blue sky” laws, the Securities constitute “restricted securities” as such
term is defined in Rule 144(a)(3) under the 1933 Act, and the Securities may not
be offered for sale, sold, transferred, assigned, pledged or otherwise
distributed unless (A) subsequently registered thereunder, (B) the Investor
shall have delivered to the Company an opinion of counsel, in a form generally
acceptable to the Company’s legal counsel, to the effect that such Securities to
be sold, assigned or transferred may be sold, assigned or transferred pursuant
to an exemption from such registration, or (C) the Investor provides the Company
and its legal counsel with reasonable assurance that such Securities can be
sold, assigned or transferred pursuant to Rule 144 or Rule 144A promulgated
under the 1933 Act (or a successor rule thereto) (collectively, “Rule 144”);
(ii) any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the 1933 Act) may require compliance with some other
exemption under the 1933 Act or the rules and regulations of the SEC thereunder;
and (iii) neither the Company nor any other Person is under any obligation to
register the Securities under the 1933 Act or any state securities laws or to
comply with the terms and conditions of any exemption thereunder.
 
6.8 Legends. The Investor understands that the certificates or other instruments
representing the Note and the Warrants and, the stock certificates representing
the Underlying Securities, except as set forth below, shall bear any legends as
required by applicable state securities or “blue sky” laws in addition to a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates):
 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL, IN A FORM GENERALLY ACCEPTABLE TO THE COMPANY’S LEGAL
COUNSEL, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD
PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
 
 
7

--------------------------------------------------------------------------------

 
 
The Company shall use its reasonable best efforts to cause its transfer agent to
remove the legend set forth above and to issue a certificate without such legend
to the holder of the Securities upon which it is stamped, or to issue to such
holder by electronic delivery at the applicable balance account at the
Depository Trust Company, unless otherwise required by state securities or “blue
sky” laws, at such time as (i) such Securities are registered for resale under
the 1933 Act, (ii) in connection with a sale, assignment or other transfer, such
holder provides the Company with an opinion of counsel, in a form generally
acceptable to the Company’s legal counsel, to the effect that such sale,
assignment or transfer of the Securities may be made without registration under
the 1933 Act, or (iii) such holder provides the Company and its legal counsel
with reasonable assurance in writing that the Securities can be sold, assigned
or transferred pursuant to Rule 144 or Rule 144A.
 
6.9 Validity; Enforcement; No Conflicts. This Agreement and each Transaction
Document to which the Investor is a party have been duly and validly authorized,
executed and delivered on behalf of the Investor and shall constitute the legal,
valid and binding obligations of the Investor enforceable against the Investor
in accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies. The execution, delivery and performance by the Investor of this
Agreement and each Transaction Document to which the Investor is a party and the
consummation by the Investor of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of the
Investor or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Investor is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities or “blue sky” laws) applicable to the
Investor, except in the case of clause (ii) above, for such conflicts, defaults
or rights which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of the Investor to
perform its obligations hereunder.
 
6.10 Residency. The Investor is a resident of that jurisdiction specified below
its address on Schedule A.
 
6.11 Company Has Senior Indebtedness Outstanding and is Permitted to Issue Other
Indebtedness. The Investor acknowledges that the Company has outstanding
currently secured indebtedness that is senior in right of payment with the
indebtedness evidenced by the Note and the Company is permitted in the future to
issue and create indebtedness and security interests of any kind, including
without limitation, indebtedness that is senior to or pari passu with the
Company's obligations under the Note.  The Investor expressly acknowledges that
its Note is subordinated to the existing and future indebtedness of the Company.
 
 
8

--------------------------------------------------------------------------------

 
 
7. Use of Proceeds; Repayment of Deferred Compensation to Moore or Moore
Note.  The Investor acknowledges that the Company will use the proceeds received
from the purchase of the Note and Warrant for, among other things, (i) costs and
expenses relating to the Company’s Phase II Clinical Studies in cervical cancer
and CIN, (ii) costs and expenses relating to the sale of the Note and Warrants
(iii) costs and expenses relating to obtaining one or more follow-on financings,
including without limitation payment of commitment fees and other fees and
expenses associated therewith; (iv) general working capital purposes and (v)
repayments of amounts owed to Thomas A. Moore as noted herein.  The Investor
acknowledges that the Company owes Thomas Moore approximately FIVE HUNDRED
THIRTY EIGHT, SEVEN HUNDRED NINETY-ONE THOUSAND DOLLARS ($538,791.00) and
pursuant to a promissory note and that the Company may use the proceeds from the
purchase of the Note and Warrants or other available Company funds for payments
to Thomas A. Moore for repayments of the other amounts owed to him; evidenced in
Advaxis’ Fiscal Third Quarter dated July 31, 2010.
 
8. Rule 144 Availability.  At all times during the period commencing on the six
(6) month anniversary of the Closing Date and ending at such time that all of
the Securities can be sold without the requirement to be in compliance with Rule
144(c) (1) and otherwise without restriction or limitation pursuant to Rule 144,
the Company shall use its commercially reasonable efforts to ensure the
availability of Rule 144 to the Investor with regard to the Underlying
Securities, including compliance with Rule 144(c) (1).
 
9. Indemnification.
 
9.1 Indemnification by the Company.  The Company agrees to indemnify, hold
harmless, reimburse and defend the Investor, and its officers, directors,
agents, affiliates, members, managers, control persons, and principal
shareholders, against any claim, cost, expense, liability, obligation, loss or
damage (including reasonable legal fees) of any nature, incurred by or imposed
upon the Investor or any such person which results, arises out of or is based
upon (i) any material misrepresentation by Company or breach of any
representation or warranty by Company in this Agreement or in any exhibits or
schedules attached hereto, or other agreement delivered pursuant hereto; or (ii)
after any applicable notice and/or cure periods, any breach or default in
performance by the Company of any covenant or undertaking to be performed by the
Company hereunder, or any other agreement entered into by the Company and
Investor relating hereto.  Notwithstanding anything herein to the contrary, in
no event shall the Company be liable to the Investor (in the aggregate) for more
than the Purchase Price paid by the Investor.
 
9.2 Indemnification by the Investor.  Each Investor, severally but not jointly,
agrees to indemnify, hold harmless, reimburse and defend the Company, each other
Investor, and any of their officers, directors, agents, affiliates, members,
managers, control persons, and principal shareholders, against any claim, cost,
expense, liability, obligation, loss or damage (including reasonable legal fees)
of any nature, incurred by or imposed upon the Investor or any such person which
results, arises out of or is based upon (i) any material misrepresentation by
the Investor or breach of any representation or warranty by the Investor in this
Agreement or in any exhibits or schedules attached hereto, or other agreement
delivered pursuant hereto; or (ii) after any applicable notice and/or cure
periods, any breach or default in performance by the Company of any covenant or
undertaking to be performed by the Investor hereunder, or any other agreement
entered into by the Company and the Investor relating hereto.
 
 
9

--------------------------------------------------------------------------------

 
 
10. Miscellaneous
 
10.1 Successors and Assigns.  Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties (including transferees of
the Securities).  Nothing in this Agreement, express or implied, is intended to
confer upon any party, other than the parties hereto or their respective
successors and assigns, any rights, remedies, obligations or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.
 
10.2 Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
10.3 Titles and Subtitles.  The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
10.4 Notices.  All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given:  (a) upon personal delivery to the party
to be notified, (b) when sent by confirmed telex or facsimile if sent during
normal business hours of the recipient; if not, then on the next business day,
(c) five (5) business days after having been sent by registered or certified
mail, return receipt requested, postage prepaid, or (d) one (1) day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt.  All communications shall be
sent to (a) in the case of the Company to Advaxis, Inc., Technology Centre of
New Jersey, 675 US Route One, South, North Brunswick, N.J. 08902, Attention:
Conrad Mir, Executive Director, with a copy (which shall not constitute notice)
to Greenberg Traurig, LLP, The MetLife Building, 200 Park Avenue, New York, NY
10166, Attention: Robert H. Cohen, Esq.; Fax#: (212) 801-6400 or (b) in the case
of the Investor, to the address as set forth on the signature page or exhibit
pages hereof or, in either case, at such other address as such party may
designate by ten (10) days advance written notice to the other parties hereto.
 
10.5 Finder’s Fees.  Except for fees payable by the Company to persons
designated by the Company, each party represents that it neither is nor will be
obligated for any finders’ fee or commission in connection with this
transaction.  Each Investor, severally and not jointly, shall indemnify and hold
harmless the Company from any liability for any commission or compensation in
the nature of a finders’ fee (and the costs and expenses of defending against
such liability or asserted liability) for which Investor or any of its officers,
partners, employees or representatives is responsible.  The Company shall
indemnify and hold harmless the Investor from any liability for any commission
or compensation in the nature of a finders’ fee (and the costs and expenses of
defending against such liability or asserted liability) for which the Company or
any of its officers, employees or representatives is responsible.
 
10.6 Amendments and Waivers
 
.  Any term of this Agreement may be amended and the observance of any term of
this Agreement may be waived (either generally or in a particular instance and
either retroactively or prospectively), only with the written consent of the
Company and Investor.  Any amendment or waiver effected in accordance with this
paragraph shall be binding upon Investor, each future holder of the Securities
and the Company, provided that no such amendment shall be binding on a holder
that does not consent thereto to the extent such amendment treats such party
differently than any party that does consent thereto.
 
10.7 Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
 
10.8 Entire Agreement.  This Agreement and the documents referred to herein
constitute the entire agreement among the parties and no party shall be liable
or bound to any other party in any manner by any warranties, representations or
covenants except as specifically set forth herein or therein.
 
 
11

--------------------------------------------------------------------------------

 
 
10.9 Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
10.10 Interpretation.  Unless the context of this Agreement clearly requires
otherwise, (a) references to the plural include the singular, the singular the
plural, the part the whole, (b) references to any gender include all genders,
(c) “including” has the inclusive meaning frequently identified with the phrase
“but not limited to” and (d) references to “hereunder” or “herein” relate to
this Agreement.
 
[SIGNATURES ON THE FOLLOWING PAGE]
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.
 


THE COMPANY


ADVAXIS, INC.




_______________________________________________

Thomas A. Moore
Chairman/ CEO






INVESTOR:




__________




________________________________________________





Address for Notices:
________________________________________________
________________________________________________
________________________________________________



Email:


FAX:                      ( ____ ) _____ - ________




SS#:  ____________ - _______ - ______________


 
13

--------------------------------------------------------------------------------

 
 
Schedule A
 
Investor
 
Name and Address of
Purchaser
 
 
Aggregate Purchase Price
 
 
Principal Face Amount of Note
 
 
Number of Warrant Shares
 
__________
 
$_______
 
$_______
 
_______

 
 
14

--------------------------------------------------------------------------------

 

 
EXHIBIT A
 
Form of Convertible Promissory Note
 
 
15

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
Form of Warrant
 
 
16

--------------------------------------------------------------------------------

 